         Case 1:18-cv-02921-JMF Document 473 Filed 11/02/18 Page 1 of 2



November 2, 2018

The Honorable Jesse M. Furman
Thurgood Marshall U.S. Courthouse
United States District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       RE:     Plaintiffs’ Status Report in State of New York, et al. v. U.S. Dep’t of Commerce, et
               al., 18-CV-2921 (JMF).

Dear Judge Furman,

        Pursuant to Paragraph 1(A) of this Court’s Individual Rules and Practices, Plaintiffs write
to advise the Court that the Supreme Court entered the attached order this evening denying
Defendants’ application for a stay. Ex. 1.


                                      Respectfully submitted,

                                      BARBARA D. UNDERWOOD
                                      Attorney General of the State of New York

                                      By: /s/ Matthew Colangelo
                                      Matthew Colangelo, Executive Deputy Attorney General
                                      Elena Goldstein, Senior Trial Counsel
                                      Office of the New York State Attorney General
                                      28 Liberty Street
                                      New York, NY 10005
                                      Phone: (212) 416-6057
                                      matthew.colangelo@ag.ny.gov

                                      Attorneys for the State of New York Plaintiffs


                                      ARNOLD & PORTER KAYE SCHOLER LLP
                                      AMERICAN CIVIL LIBERTIES UNION

                                      By: /s/ John A. Freedman


Dale Ho                                          Andrew Bauer
American Civil Liberties Union Foundation        Arnold & Porter Kaye Scholer LLP
125 Broad St.                                    250 West 55th Street
New York, NY 10004                               New York, NY 10019-9710
(212) 549-2693                                   (212) 836-7669
dho@aclu.org                                     Andrew.Bauer@arnoldporter.com
        Case 1:18-cv-02921-JMF Document 473 Filed 11/02/18 Page 2 of 2




Sarah Brannon*                                 John A. Freedman
American Civil Liberties Union Foundation      Arnold & Porter Kaye Scholer LLP
915 15th Street, NW                            601 Massachusetts Avenue, N.W.
Washington, DC 20005-2313                      Washington, DC 20001-3743
202-675-2337                                   (202) 942-5000
sbrannon@aclu.org                              John.Freedman@arnoldporter.com
* Not admitted in the District of Columbia;
practice limited pursuant to D.C. App. R.
49(c)(3).

Perry M. Grossman
New York Civil Liberties Union Foundation
125 Broad St.
New York, NY 10004
(212) 607-3300 601
pgrossman@nyclu.org


                                    Attorneys for the NYIC Plaintiffs
         Case 1:18-cv-02921-JMF Document 473-1 Filed 11/02/18 Page 1 of 1



(ORDER LIST:     586 U.S.)


                              FRIDAY, NOVEMBER 2, 2018


                               ORDER IN PENDING CASE


18A455         IN RE DEPT. OF COMMERCE, ET AL.


                     The application for stay presented to Justice Ginsburg and

               by her referred to the Court is denied.

                     Justice Thomas, Justice Alito, and Justice Gorsuch would

             grant the application.
